Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 10/11/21.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	Claims 20, 22, 28-30, 33-40 have been amended.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) have been considered but are moot based on the new grounds of rejection.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 20-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
	The claim has been amended to recite a default sub-dialog, however there does not appear to be any teachings of a default sub-dialog in the application.  The application teaches default configuration with default states; For example, when creating the state mapping, the user may not define one or more states and/or transitions to handle instances when a subsequent user of the customized application provides an unexpected response. However, the default configuration description may include one or more states and/or default parameters for all generated states to handle those instances (paragraph 0029).
	Thus it seems a term such as preconfigured, etc may be more appropriate as the sub-dialogs have to be chosen by a user, and if not, are not automatically included in the application.  They also appear to be preconfigured packages that can be added and do not allow further user customization.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claims 20-25, 28, 30-34, 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Siddall WO 2016/114922 in view of Khan et al (2017/0364336).

Regarding claim 20 Siddall teaches A method implemented by one or more processors (abstract: method for…defining a reactive agent of a digital personal assistant running on the computing device; multi-turn dialog flow defining a plurality of states…may be generated using graphical user interface; 5: computing device that includes processing unit; 6-7), comprising: 
receiving an indication of an interactive dialog application and a state map from a graphical state application for a user-created customized interactive dialog application (abstract; 5-7; 17), 
wherein the state map includes custom states, custom state transitions (5; 7; 17 generating reactive agent definitions using a reactive agent development environment (RADE); use one or more graphical user interface for building explicit representation of a multi-turn dialog flow, including…one or more states, transitions between states), and defines at least one sub-dialog that is invokable in each of the custom states (29 state…could have its own sub-dialog flow; 30 phrase), 
wherein each of the custom states define custom state information for a corresponding one of the custom states (5; 7; 17; 29 state information), 
5; 7; 17; 29 state transition information), and 
wherein invoking the sub-dialog in any of the custom states causes: 
storing an indication of the custom state in which the sub-dialog was invoked, performing the sub-dialog, and when the sub-dialog is concluded, using the stored indication to return to the custom state in which the sub-dialog was invoked (29 state…could have its own sub-dialog flow – allowing for sub-dialog flow to be traversed in similar manner as custom state dialog flow); 
generating a customized configuration description based on the custom states, the custom state transitions, and the sub-dialog (abstract; 5; 7; 17 generating reactive agent); 
subsequent to generating the customized configuration description: 
receiving natural language input provided via an assistant interface of a client device operated by an additional user (21: reactive agent refers to structure which may be used by digital personal assistant to implement response dialogs; may be activated by user input (voice command)); 
determining the natural language input references the interactive dialog application (21 voice command for applications); and  Page 2 of 12Attorney Docket No. ZS202-20590 Preliminary Amendment 
in response to determining the natural language input references the interactive dialog application: 
21), wherein executing the customized interactive dialog application comprises: 
generating multiple instances of output for rendering via the assistant interface during an interactive dialog between the additional user and the customized interactive dialog application (21 reactive agent may be used to provide responses during dialog session), 
wherein each of the multiple instances of output is for a corresponding one of multiple dialog turns of the interactive dialog during execution of the customized interactive dialog application (21), and 
wherein at least some of the multiple instances of output are generated using the custom states and custom state transitions of the customized configuration description and at least some of the multiple instances of output are generated by invoking the sub- dialog of the customized configuration description (21;
abstract; 5-7; 17; 21; 26-29; 39-51; fig 2A-2E (39 example user interface of RADE tool); fig 8-10 – where Siddall teaches customizing an agent, which includes states, transitions, and sub-dialog; and utilizing the customized agent to perform actions for applications).  
Regarding Applicant’s arguments about sub-dialog, Examiner respectfully disagrees where sub-dialog flow (which is a path that is specific to that state and allows for entry, performance of sub-dialog task(s), and exit/return to that same state), incorporates a sub-dialog state (specific point in the flow), and transitions – teaching the sub-dialog limitations of the claim
figure 3, 4C, 5A, 51; 57; 68; 71; 73 subtask module – a preconfigured package that can be added to a custom state/task).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the subtask modules to allow for default or pre-configured modules to be attached to a state for an improved and more comprehensive dialog application (allowing for additional information to be obtained or provided to users). 

Regarding claim 21 Siddall teaches The method of claim 20, wherein generating a given instance of output of the multiple instances of output at a given dialog turn of the multiple dialog turns comprises: 
identifying a current state of the interactive dialog at the given dialog turn (21; 29 one or more states may be associated with an intent; state may denote specific point in dialog flow); 
determining whether the current state of the interactive dialog is one of the custom states of the customized configuration description (21; 29); and 
in response to determining the current state of the dialog is one of the custom states of the customized configuration description: 
generating the given instance of output based on the custom state information defined for the one of the custom states (21 - utilizing the customized agent to perform actions for applications).  

Regarding claim 22 Siddall teaches The method of claim 21, wherein generating an additional given instance of output of the multiple instances of output at a given additional dialog turn of the multiple dialog turns comprises: 
identifying an additional current state of the interactive dialog at the additional dialog turn (21; 29); 
receiving, while the interactive dialog is in the additional current state, further natural language input provided via the assistant interface of the client device operated by the additional user (21; 29; 43 – additional user input); 
determining the further natural language input references the default sub-dialog (21; 29 state…could have its own sub-dialog flow); 
in response to determining the further natural language input references the default sub-dialog: 
storing an indication of the additional current state of the interactive dialog, and performing the default sub-dialog (21; 29); and 
in response to determining the default sub-dialog is concluded: using the stored indication to return to the additional current state in which the default sub-dialog was invoked (21; 29; 43
teachings of Siddall’s customizing and utilization of agent incorporate multi-turn dialog flow, and sub-dialog of specific states – thus a user voice command 21 can be received by the system and can determine states and traverse through a dialog flow 21; 29; as a specific state could have its own sub-dialog flow (29), the sub-dialog flow can 
Further rejected for similar rationale and reasoning as claim 20 where Khan teaches the default sub-dialog

Regarding claim 23 Siddall teaches The method of claim 21, wherein the custom state information defined for the current state comprises custom audio, and wherein generating the given instance of output comprises causing the custom audio to be rendered via one or more speakers of the client device (5 speakers; 17 response templates; 21 audio/video responses).
  
Regarding claim 24 Siddall teaches The method of claim 23, wherein the custom state information defined for the current state further comprises custom visual elements, and wherein generating the given instance of output comprises causing the custom visual elements to be rendered via a display of the client device (5 display 17; 21).  

Regarding claim 25 Siddall teaches The method of claim 24, wherein causing the custom visual elements to be rendered via the display of the client device is responsive to determining the client device operated by the additional user supports visual output (21 video responses).  


default sub-dialog defines an invocation phrase that, when detected, causes the default sub-dialog to be invoked (29; 30 phrase list, collection of words that reactive agent will be listening for; 43; fig 2E).  
Further rejected for similar rationale and reasoning as claim 20 where Khan teaches the default sub-dialog


Regarding claim 30 Siddall teaches The method of claim 28, wherein the default sub-dialog further defines an exit phrase that, when detected, causes the default sub-dialog to be concluded (29 condition has been met; 30 response strings; 31; 43; fig 2E
Where the dialog flow incorporates states, transitions, sub-dialog; and words/phrases and conditions for invoking specific applications of for completing specific function (28), and once a condition is met for the function, that portion/loop/flow can conclude and move to next set of instructions).  
Further rejected for similar rationale and reasoning as claim 20 where Khan teaches the default sub-dialog


Regarding claim 31 Siddall teaches The method of claim 20, wherein the custom transition information for a given custom state of the custom states comprises an expected response and an additional custom state of the custom states to transition to if 21; 28-30; 43; fig 2E – response from system or transfer/connect to another intent/state or dialog flow).  

Regarding claim 32 Siddall teaches The method of claim 31, wherein the custom transition information for the given custom state further comprises an alternative expected response and an alternative custom state of the custom states to transition to if the alternative expected response is received (21; 28-30; 43; fig 2E).  

Regarding claim 33 Siddall and Khan teach A system, comprising: 
at least one processor; and 
at least one memory storing instructions that, when executed, cause the at least one processor to: 
receive an indication of an interactive dialog application and a state map from a graphical state application for a user-created customized interactive dialog application, 
wherein the state map includes custom states, custom state transitions, and defines at least one default sub-dialog that is invokable in each of the custom states, 
wherein each of the custom states define custom state information for a corresponding one of the custom states, and wherein each of the custom state transitions define custom state transition information from a corresponding one of the custom states; 
generate a customized configuration description based on the custom states, the custom state transitions, and the default sub-dialog; 
subsequent to generating the customized configuration description: 

determine the natural language input references the interactive dialog application; and 
in response to determining the natural language input references the interactive dialog application: 
execute a customized interactive dialog application based on the customized configuration description, wherein the instructions to execute the customized interactive dialog application cause the at least one processor to: 
identify a current state of an interactive dialog of the customized interactive dialog application (21); 
receive, while the interactive dialog is in the current state, further natural language input provided via the assistant interface of the client device operated by the additional user (21); 
determine the further natural language input references the default sub-dialog; 
in response to determining the further natural language input references the default sub-dialog: 
store an indication of the current state of the interactive dialog, and perform the default sub-dialog; and 
in response to determining the default sub-dialog is concluded, use the stored indication to return to the current state in which the default sub- dialog was invoked (21
Recites limitations similar to claims 20 and 22 and is rejected for similar rationale and reasoning (and where Khan teaches the default sub-dialog) - where Siddall teaches 
The claim further recites specific steps regarding dialog flow associated with implementation of the agent; the above teachings of Siddall’s customizing and utilization of agent incorporate multi-turn dialog flow, and sub-dialog of specific states – thus a user voice command 21 can be received by the system and can determine states and traverse through a dialog flow 21; 29; as a specific state could have its own sub-dialog flow (29), the sub-dialog flow can also be accessed through voice input, traversed in a similar manner, and returned to the corresponding state in accordance with the dialog flow).  

Regarding claim 34 Siddall teaches The system of claim 33, wherein the default sub-dialog defines an invocation phrase that, when detected, causes the default sub-dialog to be invoked, and wherein the instructions to determine Page 7 of 12Attorney Docket No. ZS202-20590 Preliminary Amendment the further natural language input references the default sub-dialog comprises instructions to determine the further natural language input includes the invocation phrase.  
Recites limitations similar to claim 28 and is rejected for similar rationale and reasoning (where Khan teaches the default sub-dialog)


Regarding claim 36 Siddall teaches The method of claim 34, wherein the default sub-dialog further defines an exit phrase that, when detected, causes the default sub-dialog to be concluded, and wherein the instructions to execute the customized 
Recites limitations similar to claim 30 and is rejected for similar rationale and reasoning, where Khan teaches the default sub-dialog



Regarding claim 37 Siddall and Khan teach A non-transitory computer-readable storage device storing software comprising instructions executable by at least one processor that, when executed, cause the at least one processor to perform operations comprising: 
receiving an indication of an interactive dialog application and a state map from a graphical state application for a user-created customized interactive dialog application, 
wherein the state map includes custom states, custom state transitions, and defines at least one default sub-dialog, 
wherein the default sub-dialog is invokable, in each of the custom states, responsive to detecting an invocation phrase defined for the default sub-dialog, 
wherein each of the custom states define custom state information for a corresponding one of the custom states, wherein each of the custom state transitions define custom state transition information from a corresponding one of the custom states, and  Page 8 of 12Attorney Docket No. ZS202-20590 Preliminary Amendment 
wherein invoking the default sub-dialog and in any of the custom states causes: 
default sub-dialog was invoked, performing the default sub-dialog, and when the default sub-dialog is concluded, using the stored indication to return to the custom state in which the default sub-dialog was invoked; 
generating a customized configuration description based on the custom states, the custom state transitions, and the default sub-dialog; 
subsequent to generating the customized configuration description: 
receiving natural language input provided via an assistant interface of a client device operated by an additional user; 
determining the natural language input references the interactive dialog application; and 
in response to determining the natural language input references the interactive dialog application: 
executing a customized interactive dialog application based on the customized configuration description, wherein the instructions to execute the customized interactive dialog application cause the at least one processor to perform operating comprising: 
generating multiple instances of output for rendering via the assistant interface during an interactive dialog between the additional user and the customized interactive dialog application.  
Recites limitations similar to claims 20 & 33 and is rejected for similar rationale and reasoning, where Khan teaches the default sub-dialog



Claim 38 Recites limitations similar to claim 20 and is rejected for similar rationale and reasoning
  

Claim 39 Recites limitations similar to claims 22 (28), 33(34) and is rejected for similar rationale and reasoning

Claim 40 Recites limitations similar to claim 22(30), 33(36) and is rejected for similar rationale and reasoning




10.	Claims 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Siddall in view of Khan in further view of Oerder (2007/0021962).

Regarding claim 29 Siddall teaches The method of claim 28, wherein the default sub-dialog includes custom sub-states and custom sub-state transitions, wherein each of the custom sub-states defines custom sub-state information for a corresponding one of the custom sub-states, and wherein each of the custom sub-state transitions defines custom sub-state transition information from a corresponding one of the custom sub-states (29 states, transitions, dialog flow; sub-dialog flow; fig 2E – where sub-dialog flow would have its own states and transitions).  
fig 3a,3b; 53-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate sub-dialog states and transitions presenting a reasonable expectation of success in still allowing for a sub-dialog dialog flow.  Khan teaches the default sub-dialog, and it also would have been obvious to incorporate sub-dialog states and transitions with the default components presenting a reasonable expectation of success


Claim 35 Recites limitations similar to claim 29 and is rejected for similar rationale and reasoning 


11.	Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Siddall in view of Khan in further view of Agarwal.

Regarding clam 26 Siddall does not specifically teach where Agarwal teaches The method of claim 21, wherein the custom state information defined for the current state comprises an external resource for use in generating the given instance of output, ig 3; para 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Agarwal for an improved system to provide output using additional resources.
 
Regarding claim 27 Agarwal teaches The method of claim 26, wherein interfacing with the external resource comprises communicating with the external resource over a network and using an application programming interface.  
	Rejected for similar rationale and reasoning as claim 26

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655